ORDER
The State’s petition for discretionary review is allowed for the limited purpose of remanding the matter to the Court of Appeals for consideration of whether defendant’s actions satisfy the remaining elements of either restraint or confinement under N.C.G.S. § 14-39(a)(3), and, if applicable, for consideration of whether defendant’s actions satisfy the elements of attempted kidnapping under N.C.G.S. § 15-170. Accordingly, the State’s Motion for Temporary Stay allowed on 25 February 2013 is dissolved, and the State’s petition for Writ of Supersedeas is denied.
s/Beaslev. J.
For the Court